Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 9, 2016

                                    No. 04-16-00644-CV

                UTILITY TRAILER SALES SOUTHEAST TEXAS, INC.,
                                  Appellant

                                             v.

                           Hector L. LOZANO and Mary E. Short,
                                        Appellees

                 From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2015CVT003881 D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding


                                       ORDER
        Appellant's second motion for extension of time to file brief is hereby GRANTED. Time
is extended to December 12, 2016.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court